i          i        i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00122-CR

                                        Antonio Isaac RANDALL,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-5771W
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 8, 2009

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX . R. APP. P. 25.2(d). Appellant’s

appellate counsel notified this court that appellant does not have a right to appeal in this case.
                                                                                    04-09-00122-CR

Counsel further indicated that appellant would not file an amended trial court certification showing

that he has the right of appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110
S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree

with appellant’s counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly,

this appeal is dismissed.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-